EXHIBIT 10.1

 

AMENDMENT TO 2004 STOCK INCENTIVE PLAN

 

Section 10.14 of the 2004 Stock Incentive Plan is amended and restated in its
entirety to read as follows:

 

10.14.      Change in Control. (a) Except as otherwise provided in the
applicable stock option agreement or restricted stock agreement, upon a Change
in Control, as defined in paragraph (b) of this Section 10.14, any stock option
or restricted stock award granted to any Participant under this Plan that would
have become vested upon continued employment by the Participant shall
immediately vest in full and become exercisable, notwithstanding the discretion
of the Committee pursuant to Section 10.12.

 

(b) For purposes of this Section 10.14, “Change in Control” means:

 

(1)  The acquisition by any person, entity or “group”, within the meaning of
Section 13(d) (3) or 14(d) (2) of the Securities Exchange Act of 1934 (the
“Exchange Act”) (excluding, for this purpose, (A) the Company, (B) any employee
benefit plan of the Company or its subsidiaries which acquires beneficial
ownership of voting securities of the Company or (C) Lyle Berman, Bradley
Berman, Bradley Berman Irrevocable Trust, Julie Berman Irrevocable Trust, Jessie
Lynn Berman Irrevocable Trust, Amy Berman Irrevocable Trust or Steven Lipscomb,
any combination of such persons or any group that includes any of such persons)
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of more than 50% of either the then outstanding shares of common
stock or the combined voting power of the Company’s then outstanding voting
securities entitled to vote generally in the election of directors; or

 

(2)  Individuals who, as of November 25, 2008, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any person becoming a director subsequent to November 25,
2008 whose election, or nomination for election by the Company’s stockholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board (other than an election or nomination of an individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the Directors of the Company, as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) shall be, for purposes of this Agreement, considered as though
such person were a member of the Incumbent Board; or

 

(3)  Approval by the stockholders of the Company of (A) a reorganization, merger
or consolidation, in each case, with respect to which persons who were the
stockholders of the Company immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own more than 50% of the combined
voting power of the reorganized, merged or consolidated company’s then
outstanding voting securities entitled to vote generally in the election of
directors of the reorganized, merged or

 

--------------------------------------------------------------------------------


 

consolidated company, or (B) a liquidation or dissolution of the Company or
(C) the sale of all or substantially all of the assets of the Company.

 

--------------------------------------------------------------------------------